Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Detailed Action
Continued Examination Under 37 CFR 1.114

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 21 December 2021 has been entered.

Claims 1, 5, and 13 were amended.   

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim Objections
Claim 5 is objected to because of the following informalities:  The currently presented claim does not properly show the changes shown by marking (deletion of PVDF as a species).  Acknowledgement of such changes and appropriate correction if necessary is required.


Claim Rejections - 35 USC § 103
The claim rejection under 35 U.S.C. 103 as unpatentable over Zhamu et al. in view of Chopra et al., Qi et al., and Burshtain et al. on claims 1, 3, 7, 11, 12, 14, 15, 30 and 32 is maintained with modifications to reflect the amendments to the claims.
	
The claim rejection under 35 U.S.C. 103 as unpatentable over Zhamu et al. in view of Bosnyak et al. and Burshtain et al. on claim 5 is withdrawn, because the claim has been amended.

The claim rejection under 35 U.S.C. 103 as unpatentable over Zhamu et al. in view of Qi et al., Burshtain et al. and Makino et al. on claim 13 is maintained with modifications to reflect the amendments to the claims.

Claims 1, 3, 7, 11, 12, 14, 15, 30 and 32 are rejected under 35 U.S.C. 103 as being unpatentable over Zhamu et al. (US 2012/0064409) in view of Chopra et al. (WO 2017/081631), Qi et al. (US 2015/0140319), and Burshtain et al. (US 2017/0294648).
Regarding claims 1 and 3, Zhamu discloses a method of producing anode particulates for use in an alkali metal battery (Abstract), said method comprising: 
a) preparing a slurry containing particles of an anode active material capable of reversibly absorbing and desorbing lithium ions [0052-0056], an electron-conducting material (nanotubes) [0079], and active material [0041-0048] and a surfactant (optional polymer) dissolved in a volatile liquid medium (solvent, NMP) [0082, 0103-0106], which is different in composition than a liquid solvent of an intended electrolyte for said battery [0103-0106]; 
b) conducting a particulate-forming means to convert said slurry into multiple anode particulates having a dimension from 10 nm to 300 µm [0039], wherein said particulate-forming means is conducted using a spray-drying, spray-pyrolysis, fluidized-bed drying procedure (air-suspension coating method), or any procedure that involves an atomization or aerosolizing step 
c) partially or completely removing said volatile liquid medium from said multiple anode particulates [0093] with recognition of chemically converting the precursor mixture to graphene enhanced particulates [0052, 0082], and
d) using an electrolyte such as an organic liquid electrolyte (ethylene carbonate) or combinations thereof [0115, 0116],
but does not explicitly teach interfacial polycondensation or interfacial cross-linking, in situ polymerization, matrix polymerization method and is silent towards the lithium salt in ionic contact with said anode active material and wherein said anode particulate has an electrical conductivity from about 10-7 S/cm to about 300 S/cm; the surfactant being a polymer and the slurry to include a lithium salt.

Chopra teaches means for producing particulate structures inclusive of carbon species such as electrodes [0075] with particles sizes in the range of 0.5nm to 1000nm [0016] can be formed using in situ coating processes [0008] with curable organic material including crosslinkable monomers/polymers [0066, 0077]. It would have been obvious to one of ordinary skill in the art when the invention was effectively filed to apply in situ/crosslinking processes in forming the  particulates of Zhamu because Chopra recognizes that such process allow for the polymerization and curing of the polymers used in forming suitable particulates with conductive materials in the nanometer size ranges. The rationale to support a conclusion that the claim would have been obvious is that all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no  KSR, 550 U.S. at 416, 82 USPQ2d at 1395; Sakraida v. AG Pro, Inc., 425 U.S. 273, 282, 189 USPQ 449, 453 (1976); Anderson’s-Black Rock, Inc. v. Pavement Salvage Co., 396 U.S. 57, 62-63, 163 USPQ 673, 675 (1969); Great Atl. & P. Tea Co. v. Supermarket Equip. Corp., 340 U.S. 147, 152, 87 USPQ 303, 306 (1950). (MPEP 2143).
	
Qi teaches a dispersion of graphene particles in a solvent may further include a stabilizer selected from non-ionic surfactants, ionic surfactants, conductive polymers, nafion (sulfonated polymer/ sulfonated polytetrafluoroethylene), etc. [0053-0055].  It would have been obvious to one of ordinary skill in the art when the invention was effectively filed to select a stabilizer as recognized by Qi as the surfactant in Zhamu et al. and Chopra because Qi recognizes a dispersion including graphene particle in a solvent can be stabilized with the use of such stabilizers. The rationale to support a conclusion that the claim would have been obvious is that the substitution of one known element for another yields predictable results to one of ordinary skill in the art. KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007) MPEP 2143.
Burshtain teaches pre-lithiated anode active material particles which contain lithium ions [0136-0140] including borate and phosphate salts (e.g. LiBOB) [0128, 0147-0153] provide benefits such as higher performance and longer operation efficiency [0147].  It would have been obvious to one of ordinary skill in the art when the invention was effectively filed to provide a lithium salt such as borate and phosphate salts to the slurry of Zhamu, Chopra and Qi because Burshtain recognizes the prelithiation of the anode active materials which contain lithium ions provides benefits of higher performance and longer operation efficiency.  
In regards to electrical conductivity, Zhamu recognizes the presence of graphene was recently discovered to exhibit high thermal conductivity [0072] but is silent towards the specific range of electrical conductivity to be between about 10-7 S/cm to about 300 S/cm.  However, -7 S/cm to about 300 S/cm.  The courts have held that claiming of a property or characteristic which is inherently present in the prior art does not necessarily make the claim patentable.  In re Best, 562 F.2d 1252, 1254, 195 USPQ 430, 433 (CCPA 1977).  See MPEP 2112 and 2112.01.  When the Examiner has provided a sound bases for believing that the product produced from the method of the applicant and the prior art are the same, the burden of proof is shifted to the applicant to prove that the product shown in the prior art does not possess the characteristics of the claimed product.  In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).
Regarding claim 7, Zhamu discloses the method of claim 1, wherein said alkali metal battery is a lithium-ion battery [0056] and said anode active material is selected from the group consisting of: (a) particles of natural graphite, artificial graphite [0049], mesocarbon microbeads (MCMB), needle coke, carbon particles, carbon fibers, carbon nanotubes, and carbon nanofibers [0049];3Docket ID - 3dBatt10cl Response to Restriction Requirement dated September 12, 2019(b) silicon (Si), germanium (Ge), tin (Sn), lead (Pb), antimony (Sb), bismuth (Bi), zinc (Zn), aluminum (Al), nickel (Ni), cobalt (Co), manganese (Mn), titanium (Ti), iron (Fe), and cadmium (Cd); (c) alloys or intermetallic compounds of Si, Ge, Sn, Pb, Sb, Bi, Zn, Al, or Cd with other elements, wherein said alloys or compounds are stoichiometric or non-stoichiometric; (d) oxides, carbides, nitrides, sulfides, phosphides, selenides, and tellurides of Si, Ge, Sn, Nb, Mo, Pb, Sb, Bi, Zn, Al, Fe, Ni, Co, Ti, Mn, or Cd, and their mixtures or composites [0075]; (e) prelithiated versions thereof; (f) prelithiated graphene sheets; and combinations thereof.
Regarding claim 11, Zhamu discloses the method of claim 1, wherein said anode active material is in a form of nanoparticle, nanowire, nanofiber, nanotube, nanosheet, nanobelt, 
Regarding claim 12, Zhamu discloses the method of claim 1, wherein said anode active material is coated with a layer of carbon [0091], a conducting polymer, or a graphene sheet.
Regarding claim 15, Zhamu discloses the method of claim 1, further comprising a step of impregnating said anode or cathode particulates with a liquid solvent capable of dissolving said lithium salt or sodium salt to form an electrolyte (preferred mixed solvents when forming the battery) [0057, 0118].
Regarding claim 14, Zhamu discloses the method of claim 15, wherein said electrolyte have mixed solvents including DEC, PC and EC [0118] being of the same composition of the instant application would have the same recited lithium ion conductivity from 10-7 S/cm to 0.05 S/cm at room temperature.  It has been held by the courts that if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present.  In re Spada, 911 F2d. 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).  See MPEP 2112.01.
Regarding claim 30, Zhamu discloses the method of claim 1, further comprising a step of impregnating a plurality of said anode particulates with a liquid solvent to form an electrolyte (preferred mixed solvents when forming the battery) [0057, 0118] and compacting, merging or bonding said a plurality of anode particulates to form an anode electrode (Abstract) wherein, prior to said anode electrode formation, each particulate has an electron-conducting material forming a 3D network of electron-conducting pathways in electronic contact with the anode active material (Figs 3A, 3B) and the electrolyte in each particulate forms a 3D network of lithium ion conducting channels in ionic contact with the anode active material [0057, 0118] and 
Regarding claim 32, Zhamu discloses the method of claim 30, further comprising combining an optional anode current collector, said anode electrode, a porous separator or solid-state electrolyte, a cathode electrode, and an optional cathode current collector to form an alkali metal battery [0056, 0100, 0114].

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Zhamu et al. (US 2012/0064409) in view of Issaev et al. (US 2013/0323607) and Burshtain et al. (US 2017/0294648).
Regarding claim 5, Zhamu discloses a method of producing anode particulates for use in an alkali metal battery (Abstract), said method comprising: 
a) preparing a slurry containing particles of an anode active material capable of reversibly absorbing and desorbing lithium ions [0052-0056], an electron-conducting material (nanotubes) [0079], and active material [0041-0048] and a surfactant (optional polymer) dissolved in a volatile liquid medium (solvent, NMP) [0082, 0103-0106], which is different in composition than a liquid solvent of an intended electrolyte for said battery [0103-0106]; 
b) conducting a particulate-forming means to convert said slurry into multiple anode particulates having a dimension from 10 nm to 300 µm [0039], wherein an anode particulate is composed of (i) particles of said anode active material, (ii) said electron-conducting material, and (iii) said surfactant, and said volatile liquid medium, wherein said electron-conducting -7 S/cm to about 300 S/cm; the surfactant being a polymer and the slurry to include a lithium salt.
	Issaev teaches an active material mixture including nanotube based conductive additives [0010-0015] where a dispersant such as water-soluble polymers, polyvinylidene fluoride, polyvinyl chloride, etc. may be used when the conductor materials include nanostructures to help insure better dispersal through the mixture and ensure a more efficient and higher performing electrode [0016]. It would have been obvious to one of ordinary skill in the art when the invention was effectively filed to use a dispersant such as water-soluble polymers, polyvinylidene fluoride, polyvinyl chloride, etc. as the surfactant for the battery composition of Zhamu because Issaev recognizes battery mixture with nanotube based conductor materials benefit from dispersants which help ensure better dispersal and ensure a more efficient and higher performing electrode.
Burshtain teaches pre-lithiated anode active material particles which contain lithium ions [0136-0140] including borate and phosphate salts (e.g. LiBOB) [0128, 0147-0153] provide benefits such as higher performance and longer operation efficiency [0147].  It would have been obvious to one of ordinary skill in the art when the invention was effectively filed to provide a lithium salt such as borate and phosphate salts to the slurry of Zhamu and Bosnyak because Burshtain recognizes the prelithiation of the anode active materials which contain lithium ions provides benefits of higher performance and longer operation efficiency.  
In regards to electrical conductivity, Zhamu recognizes the presence of graphene was recently discovered to exhibit high thermal conductivity [0072] but is silent towards the specific range of electrical conductivity to be between about 10-7 S/cm to about 300 S/cm.  However, -7 S/cm to about 300 S/cm.  The courts have held that claiming of a property or characteristic which is inherently present in the prior art does not necessarily make the claim patentable.  In re Best, 562 F.2d 1252, 1254, 195 USPQ 430, 433 (CCPA 1977).  See MPEP 2112 and 2112.01.  When the Examiner has provided a sound bases for believing that the product produced from the method of the applicant and the prior art are the same, the burden of proof is shifted to the applicant to prove that the product shown in the prior art does not possess the characteristics of the claimed product.  In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Zhamu et al. (US 2012/0064409) in view of Qi et al. (US 2015/0140319), Burshtain et al. (US 2017/0294648) and Makino et al. (WO 2016/190304, using US 2018/0076481 for translation and citation purposes).
Regarding claim 13, Zhamu discloses a method of producing anode particulates for use in an alkali metal battery (Abstract), said method comprising: 
a) preparing a slurry containing particles of an anode active material capable of reversibly absorbing and desorbing lithium ions [0052-0056], an electron-conducting material (nanotubes) [0079], and active material [0041-0048] and a surfactant (optional polymer) dissolved in a volatile liquid medium (solvent, NMP) [0082, 0103-0106], which is different in composition than a liquid solvent of an intended electrolyte for said battery [0103-0106]; 
b) conducting a particulate-forming means to convert said slurry into multiple anode particulates having a dimension from 10 nm to 300 µm [0039], wherein an anode particulate is 
c) partially or completely removing said volatile liquid medium from said multiple anode particulates [0093], and
d) using an electrolyte such as an organic liquid electrolyte (ethylene carbonate) or combinations thereof [0115, 0116],
but is silent towards the lithium salt in ionic contact with said anode active material and wherein said anode particulate has an electrical conductivity from about 10-7 S/cm to about 300 S/cm; the surfactant being a polymer and the slurry to include a lithium salt and wherein said electron-conducting material contains an electron-conducting polymer selected from polyaniline, polypyrrole, polythiophene, polyfuran, a bi-cyclic polymer, a sulfonated derivative thereof, or a combination thereof.
Qi teaches a dispersion of graphene particles in a solvent may further include a stabilizer selected from non-ionic surfactants, ionic surfactants, conductive polymers, nafion (sulfonated polymer/ sulfonated polytetrafluoroethylene), etc. [0053-0055].  It would have been obvious to one of ordinary skill in the art when the invention was effectively filed to select a stabilizer as recognized by Qi as the surfactant in Zhamu because Qi recognizes a dispersion including graphene particle in a solvent can be stabilized with the use of such stabilizers. The rationale to support a conclusion that the claim would have been obvious is that the substitution of one known element for another yields predictable results to one of ordinary skill in the art. KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007) MPEP 2143.
Burshtain teaches pre-lithiated anode active material particles which contain lithium ions [0136-0140] including borate and phosphate salts (e.g. LiBOB) [0128, 0147-0153] provide benefits such as higher performance and longer operation efficiency [0147].  It would have been 
Burshtain also teaches polymer coatings such as polypyrrole, aniline derivatives substituted by sulfonic functional groups, etc. that may be polymerized in situ, in the presence of the anode active material to create a coating to provide multiple benefits including structural stability, increased cycle life, and increased conductivity [0057, 0118-0123].  It would have been obvious to one of ordinary skill in the art when the invention was effectively filed to use a polymer coating such as polyaniline substituted with sulfonic functional groups or polypyrrole as the conducting material in the method of Zhamu and Qi because Burshtain recognizes that such a polymer provides increased conductivity in combination with the benefits of structural stability and increased cycle life.
Makino teaches an electrolyte composition where the conductive macromolecules such as polyaniline and polypyrrole is listed along with polythiophene, polyacetylene, etc. [0217].  It would have been obvious to one of ordinary skill in the art when the invention was effectively filed to apply any of the prior art recognized macromolecules including polythiophene as the conductive polymer within the particulate of Zhamu, Qi, and Burshtain because Makino recognizes this component as a conductive macromolecule. The rationale to support a conclusion that the claim would have been obvious is that the substitution of one known element for another yields predictable results to one of ordinary skill in the art. KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007) MPEP 2143. 
In regards to electrical conductivity, Zhamu recognizes the presence of graphene was recently discovered to exhibit high thermal conductivity [0072] but is silent towards the specific range of electrical conductivity to be between about 10-7 S/cm to about 300 S/cm.  However, these properties are considered inherent in the prior art barring any differences shown by -7 S/cm to about 300 S/cm.  The courts have held that claiming of a property or characteristic which is inherently present in the prior art does not necessarily make the claim patentable.  In re Best, 562 F.2d 1252, 1254, 195 USPQ 430, 433 (CCPA 1977).  See MPEP 2112 and 2112.01.  When the Examiner has provided a sound bases for believing that the product produced from the method of the applicant and the prior art are the same, the burden of proof is shifted to the applicant to prove that the product shown in the prior art does not possess the characteristics of the claimed product.  In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Zhamu et al. in view of Albano et al., Qi et al., and Burshtain et al. as applied to claim 7 above, and further in view of Chen et al. (US 2013/0224603).
The teachings of Zhamu, Albano, Qi and Burshtain as discussed above are herein incorporated.
Regarding claim 17, Zhamu discloses the lithium salt to include lithium perchlorate (LiClO4), lithium hexafluorophosphate (LiPF6), lithium borofluoride (LiBF4), etc. [0118] but are silent towards the prelithiated graphene sheets being selected from prelithiated versions of pristine graphene, graphene oxide, reduced graphene oxide, graphene fluoride, graphene chloride, graphene bromide, graphene iodide, hydrogenated graphene, nitrogenated graphene, boron-doped graphene, nitrogen-doped graphene, chemically functionalized graphene, a physically or chemically activated or etched version thereof, or a combination thereof.
.

Response to Arguments
Applicant's arguments have been fully considered but they are not persuasive.
Applicant’s principal arguments are:
(a) The combined teachings of Zhamu, Chopra, Qi, Burshtain, and Bosnyak do not teach the newly amended limitations of claims 1, 5, and 13.

In response to Applicant’s arguments, please consider the following comments:
(a) The rejections of claims 1 and 13 has been modified to show the teachings of Zhamu recognizes an organic liquid electrolyte.  The rejection of claim 5 has been modified by the teachings of newly applied reference of Issaev which recognizes dispersants such as polyvinylidene fluoride and polyvinyl chloride meeting the limitations of the amended claim.






Contact/Correspondence Information
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Asari (US 2017/0352867) teaches an active material mixture where the binder includes polymeric materials such as polyvinylidene fluoride, polyvinyl chloride, polymethyl methacrylate, etc. [0037].


Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kwang S Han whose telephone number is (571)272-1552.  The examiner can normally be reached on Monday - Friday, 8am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Barbara Gilliam can be reached on (571) 272-1330.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


Kwang Han
Examiner
Art Unit 1727



/Kwang Han/Primary Examiner, Art Unit 1727